 


109 HR 4517 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to restore Federal aid for the repair, restoration, and replacement of private nonprofit educational facilities that are damaged or destroyed by a major disaster.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4517 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Meek of Florida (for himself, Mr. Mario Diaz-Balart of Florida, Mr. Jindal, Ms. Wasserman Schultz, Mr. Hastings of Florida, Ms. Corrine Brown of Florida, Ms. Kilpatrick of Michigan, Mr. Owens, Mr. Payne, and Mr. Lincoln Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to restore Federal aid for the repair, restoration, and replacement of private nonprofit educational facilities that are damaged or destroyed by a major disaster. 
 
 
1.Repair, restoration, and replacement of damaged private nonprofit educational facilities 
(a)In generalSection 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) is amended by inserting education, after communications,. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a major disaster declaration made on or after August 28, 2005.  
 
